DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 09/27/2021 whereby claims 21, 27, 30, 31, 33,-35, 37-40 are amended, claims 22-25, 28 and 29 are cancelled and new claims 41-44 added.  Claims 21, 26, 27 and 30-44 are currently pending in the instant Application.
 
Response to Arguments
Applicant’s arguments, see the Remarks, filed 09/27/2021 with respect to the outstanding objections to the Specification and Drawings have been fully considered and are persuasive.  The outstanding objections to the Specification and Drawings have been withdrawn. 
Applicant’s arguments, see the Remarks, filed 09/27/2021 with respect to the outstanding rejection under 35 USC 101 have been fully considered and are persuasive.  The outstanding rejection under 35 USC 101 has been withdrawn.
Applicant’s arguments, see the Remarks, filed 09/27/2021 with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn.

Applicant's arguments filed 09/27/2021 with respect to the outstanding rejections under 35 USC 102 have been fully considered but they are not persuasive. 
In the fourth page, second paragraph of Remarks, Applicant raises the issue that Ging fails to teach a mask assembly with a mask base with an outer surface with first and second engagement portions, each of which include an opening in the outer surface of the mask face, and first and second clips that include interlock features configured to engage with tabs of the first and second engagement .
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites the limitation "the mask base" in line 4, however lacks antecedent basis for this limitation.  As understood by the Examiner the claim is intended to recite effectively a mask base without referring to an antecedent mask base.  For the purposes of examination it is assumed that lien 4 of claim 21 is intended to recite a mask base.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 21, 26, 27 and 30-44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ging et al., US 2003/0196658.
Regarding claim 21, Ging discloses a patient interface (Figure 1, mask assembly 10 as per Paragraph 107) comprising a mask assembly (mask assembly 10 apart from headgear straps 140 and 144), the mask assembly comprising a seal (cushion 40) comprising a flange (Figure 24e, seal forming portion 270 as per Paragraph 183) that engages a face of a user (contacting the nasal bridge, cheek and 

Regarding claim 26, wherein the first clip and the second clip of Ging comprise an outer cover (Figure 11, bar 136 ads per Paragraph 146) and an inner catch (bar 134), and wherein the distal ends of the headgear straps are sandwiched between the outer cover and the inner catch (as when looped there-between as shown in Figure 11).
Regarding claim 27, said interface additionally comprises first and second upper connectors (the sagittal left unit of 128 and sagittal right unit of 128 each being an upper connection comprised by a respective clip as per Paragraph 120) said upper and lower connectors configured to receive the distal ends of the headgear straps of Ging comprise loops, openings or holes (the upper connectors comprising openings between crossbars 134 and 136 through which 140 are transfixed as shown om Figure 11 as per Paragraph 146, the lower connections comprising holes, similarly to 128, as per Paragraph 148).
Regarding claim 30, the interlock feature of Ging comprises a U-shaped portion (116 and 112 forming a U-shape as depicted and as required by having extending spring arms as per Paragraph 112, the hooks 116 forming the arms of a U shape, as shown in the marked version of Figure 9a below) and a release lever end (the ends of 114 most proximal to 116).


    PNG
    media_image1.png
    352
    306
    media_image1.png
    Greyscale

Regarding claim 31, the first and second walls of the mask base are configured to guide the first and second clips into position (116 being received in slots 71 and held in a position before being allowed to flex outwardly as per Paragraph 125 and 133) within the first engagement portion and the second engagement portion (the first and second engagement portion, 116 and 71 being present at each of the sagittal left and right of 20 as shown by Figure 1) in use.
Regarding claim 32, the release lever end (114 of Ging) allows the interlock feature to be removed (114 being designed to flex to allow detachment of 82 from 20 as per Paragraph 126) from the first engagement portion and/or the second engagement portion (the first and second engagement portion, 116 and 71 being present at each of the sagittal left and right of 20 as shown by Figure 1), thereby disengaging the first clip and the second clip from the mask base (as per Paragraph 126 and 133).
Regarding claim 33, each of the first and second interlock features comprises  at least one slot (the slot formed between the assembly of 114 and 116 and the assembly of 124 and 125 as shown in Figure 9a) in an inner catch (extending into the region 126 and 116, an inner catch relative to 82) the first and second tabs (39) being  adapted to fit into each of the at least one slot (39 engaging 116 as per Paragraph 133 thus necessitating positioning of the wall forming 36 within the slot) respectively and 
Regarding claim 34, each of the first and second tabs is positioned within in and extends from (as shown in Figure 7) a recess (71) of the mask base.
Regarding claim 35, the first and second tabs are is integrally formed with the mask base (39 integrally formed as shown in Figure 7 and positioned on a wall as recited in Paragraph 116).
Regarding claim 36, the first clip and the second clip of Ging comprise a raised edge (the terminal edge of hook 116 of each clip disposed to engage with 39 as per Paragraph 116) configured to provide a grasping point (adapted to grasp 39 as recited in paragraphs 116 and 125) during attachment and/or removal of the headgear (during attachment as per Paragraph 125) assembly with respect to the mask assembly.
Regarding claim 37, the headgear assembly of Ging comprises a pair of lower arms (Figure 1, the right and left ends 144 as per Paragraph 147) each extending from one of the lower connectors to a location generally below an ear of a user (as shown in Figure 1); and a pair of upper arms (the free ends of 140 as per Paragraph 146) each extending from one of the upper connections to a location above the ear of the user (as shown in Figure 2).
Regarding claim 38, the headgear assembly of Ging further comprises a top portion (138 to the rear of 146 as per Paragraph 146), the top portion being adapted (positioned relative to 128 and 150 as shown in Figure 1) to connect to the pair of upper arms at a location (at 146 as shown in Figure 1) generally above the ear of the user.
Regarding claim 39, the headgear assembly of Ging further comprises a back strap portion (142 apart from ends 144 as per Paragraph 147) adapted (being a lower portion between ends 144) to engage with a back of a head of the user at a location above a nape of a neck of the user (as shown in Figure 1), in use.
Regarding claim 40, the back strap portion of Ging forks (joining 138 to the rear of 146 as per and 144 as shown in figure 1) into an upper arm (138 to the rear of 146) and a lower arm (144) so as to be positioned at a location rearward of the ear of the user (as shown in Figure 1) in use.
Regarding claim 41 the lip defines a periphery (the outer periphery as when viewed from above as shown in Figure 6a) of the mask base
Regarding claim 42, the first opening is positioned within the periphery (24 being formed within 28 and within the periphery as shown in Figures 5 and 6a).
Regarding claim 43 the first and second engagement portions (20b) are positioned within the periphery (as shown in Figured 5a and 6a).
Regarding claim 44 the outer surface extends to a peripheral edge surface (Floor 32 as per Paragraph 111, shown in Figure 27c, effectively a rounded trapezoid form as shown in Figurer 5c) oriented transverse to the outer surface (oriented effectively vertically while the upper and lower portions of 20 form generally horizontal plane), the lip extending from the peripheral edge surface (28 extending from 32 as shown in Figure 27c).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785